Exhibit 10.4

AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered into as
of the 26th day of November 2012, by and among Provident New York Bancorp, a
Delaware corporation (the “Company), Provident Bank, a savings bank organized
and existing under the laws of the United States of America (the “Bank”; and
together with the Company, “Provident”), and James R. Peoples (“Executive”).

WHEREAS, Executive, the Company and the Bank are parties to an Employment
Agreement, dated as of November 30, 2011 (the “Employment Agreement”); and

WHEREAS, Provident and Executive desire to amend the Employment Agreement to
extend the term of the Employment Agreement until November 30, 2015 and make
certain changes relating to the payment of severance after a Change in Control;;

NOW, THEREFORE, in consideration of Executive’s continued employment by
Provident and other good and valuable consideration the receipt of which
Executive acknowledges, the Company, the Bank and Executive agree that the
Employment Agreement is amended as follows:

1. The text of Section 2(a) of the Employment Agreement is hereby amended to
read as follows:

Executive’s period of employment with Provident shall begin on the Effective
Date and shall continue until November 30, 2015 (or if a Change in Control
occurs prior to November 30, 2015 not earlier than the one year anniversary of
the date of the Change in Control), unless terminated prior thereto by either
Provident or Executive in accordance with Section 6 hereof (such period of
employment being the “Employment Period”).

2. The text of clause (B) of Section 6(a)(ii) of the Employment Agreement is
hereby amended to read as follows:

If such termination of employment occurs within one year after a Change in
Control, subject to Section 6(g), Provident shall (I) pay to Executive within
sixty (60) days following the date of termination a lump sum cash payment (the
“CIC Severance Payment”) equal to the sum of (x) Executive’s Base Salary
immediately prior to termination of employment and (y) Executive’s target bonus
for the fiscal year that includes the date of termination, and (II) pay to
Executive on a monthly basis commencing with the first month following
Executive’s termination of employment and continuing until the eighteenth month
following Executive’s termination of employment a cash payment (subject to
reduction for applicable withholding taxes) equal to the monthly COBRA premium
in effect as of the date of Executive’s termination of employment for the level
of coverage in effect for Executive under Provident’s group health plan (the
“CIC COBRA Payments”);



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Bank have caused this Amendment to be
executed and Executive has hereunto set his hand, all as of the date first
written above.

 

    EXECUTIVE

November 26, 2012

   

/s/ James R. Peoples

Date     James R. Peoples     PROVIDENT NEW YORK BANCORP

 

   

 

Date     By:    

 

    PROVIDENT BANK

 

   

 

Date     By: